Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 1 of 10 Page ID #:213




    1 Jeremy S. Goldman (SBN 306943)
      jgoldman@fkks.com
    2 FRANKFURT KURNIT KLEIN + SELZ PC
      2029 Century Park East, Suite 1060
    3 Los Angeles, California 90067
      Telephone: (310) 579-9600
    4 Facsimile: (310) 579-9650
    5 Attorneys for Defendant
      DYLAN HOWARD
    6
    7
                             UNITED STATES DISTRICT COURT
    8
                           CENTRAL DISTRICT OF CALIFORNIA
    9
                                      WESTERN DISTRICT
   10
   11 MICHAEL SANCHEZ, an individual,               Case No. 2:20-cv-02924 DMG (PVCx)
   12               Plaintiff,                      DEFENDANT DYLAN HOWARD'S:
                                                    (A) NOTICE OF JOINDER IN AMI
   13        vs.                                    DEFENDANTS’ ANTI-SLAPP
                                                    MOTION (C.C.P. § 426.16); AND (B)
   14 AMERICAN MEDIA, INC., a                       NOTICE OF MOTION AND
      Delaware corporation; THE                     MOTION TO DISMISS FOR
   15 NATIONAL ENQUIRER, INC., a                    FAILURE TO STATE A CLAIM
      Florida corporation; DAVID PECKER,            (FRCP 12(B)(6))
   16 an individual; DYLAN HOWARD, an
      individual; and DOES 1 through 10,            [Memorandum of Points and Authorities
   17 inclusive,                                    and [Proposed] Order filed
                                                    concurrently herewith]
   18               Defendants.
                                                    Date: July 31, 2020
   19                                               Time: 9:30 A.M.
                                                    Crtm: 8C
   20
   21
   22
   23
   24
   25
   26
   27
   28
         DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
        MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                         STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 2 of 10 Page ID #:214




    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         PLEASE TAKE NOTICE THAT, on July 31, 2020, at 9:30 a.m., or as soon
    3 thereafter as the matter may be heard in the above-entitled Court, located at 350
    4 West 1st Street, Courtroom 8C, Los Angeles, CA, 90012, Defendant Dylan Howard
    5 will and hereby does move to (a) join in the motion of Defendants David Pecker and
    6 Worldwide Media Services Group, Inc. (collectively, “AMI Defendants”) to strike
    7 the Complaint of Plaintiff Michael Sanchez in its entirety with prejudice, pursuant to
    8 California Code of Civil Procedure § 425.16; and (b) dismiss each of the causes of
    9 action against Mr. Howard for failure to state a claim, pursuant to Fed. R. Civ. P.
   10 12(b)(6).
   11         As set forth in the AMI Defendants’ Memorandum of Points and Authorities,
   12 Plaintiff’s claims for libel, intentional infliction of emotional distress, conspiracy to
   13 commit intentional torts, and aiding and abetting commission of intentional torts
   14 arise out of Defendants’ acts in furtherance of their constitutional right of free
   15 speech in connection with a public issue, and Plaintiff cannot meet his burden of
   16 demonstrating a probability of prevailing on his claims because (i) the statements
   17 about which Plaintiff complains are true and therefore cannot be defamatory; (ii)
   18 Plaintiff’s emotional distress claim is based on the same allegations as his faulty
   19 libel claim and therefore fails; and (iii) Plaintiff’s conspiracy and aiding and abetting
   20 claims fail because they are based on Plaintiff’s unmeritorious libel claim. Since
   21 these arguments apply equally to Mr. Howard, in order to conserve the Court’s
   22 valuable resources, Mr. Howard moves to join in the AMI Defendants’ anti-SLAPP
   23 motion.
   24         In addition, as set forth in the accompanying Memorandum of Points and
   25 Authorities, each of Plaintiff’s claims fails to state a claim against Mr. Howard for
   26 the independent reason that the Complaint fails to allege that Mr. Howard took a
   27 responsible part in the publication of the corporate press release that Mr. Sanchez
   28
                                                   2
          DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
         MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                          STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 3 of 10 Page ID #:215




    1 claims is defamatory and forms the predicate for each of the causes of action.
    2        Mr. Howard’s motion to dismiss is based on this Notice of Motion and
    3 Motion, the accompanying Memorandum of Points and Authorities, the papers,
    4 pleadings, and evidence on file in this case, and any such additional papers,
    5 arguments and evidence as may be presented before or at the hearing of this matter.
    6 This Motion is made following the AMI Defendants’ conference of counsel
    7 pursuant to Local Rule 7-3 which took place on June 5, 2020.
    8 DATED: July 1, 2020                   FRANKFURT KURNIT KLEIN + SELZ PC
    9
                                            By: /s/ Jeremy S. Goldman
   10                                           Jeremy S. Goldman
   11                                           Attorneys for Defendant
                                                DYLAN HOWARD
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  3
         DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
        MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                         STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 4 of 10 Page ID #:216




    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.      INTRODUCTION
    3         Defendant Dylan Howard joins in the anti-SLAPP motion filed by the other
    4 named defendants in this case (collectively, the “AMI Defendants”) to strike the
    5 Complaint in its entirety on multiple grounds. Mr. Howard believes that the motion
    6 will resolve all issues against all defendants. However, should the Court choose not
    7 to grant the relief sought by all defendants, Mr. Howard is entitled to dismissal from
    8 the case on the independent ground that the Complaint fails to allege that he took a
    9 responsible part in the publication of the corporate press release that Plaintiff claims
   10 is defamatory. In particular, there is no allegation that Mr. Howard authorized,
   11 controlled, or directed the content or issuance of the release.
   12         Mr. Howard respectfully submits that neither Mr. Sanchez—nor any libel
   13 plaintiff—should be entitled to sue a non-speaker based solely on his status as an
   14 employee of a corporate speaker. Allowing Mr. Sanchez to burden multiple
   15 individual defendants with litigation based on a corporate press statement is contrary
   16 to controlling law, abusive and chilling of legitimate public speech.
   17 II.     RELEVANT BACKGROUND
   18         Mr. Sanchez alleges that he was defamed by a March 31, 2019 press
   19 statement issued by American Media, Inc. (“AMI”), Mr. Howard’s former
   20 employer. The Complaint quotes from, and cites to, an article in The Daily Beast,
   21 which contained the AMI statement. See Compl. ¶ 61 and FN 13. Although Mr.
   22 Sanchez pleads that the statement was released by “Defendants”— referring to the
   23 two named corporate entities, David Pecker, Mr. Howard and Does 1-10— the
   24 Daily Beast article, which is incorporated by reference into the Complaint, attributes
   25 the statement solely to “The National Enquirer’s parent company,” as issued by a
   26 spokesperson for defendant “American Media, Inc.” Id. Neither the Complaint nor
   27 the Daily Beast article suggests that Mr. Howard individually said anything about
   28
                                                  1
         DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
        MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                         STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 5 of 10 Page ID #:217




    1 Mr. Sanchez or that Mr. Howard was responsible for (or involved in) the content or
    2 publication of the corporate statement.
    3            The Complaint alleges Mr. Howard was “AMI’s Vice President and Chief
    4 Content Officer” and that he exercised “managerial control over all of [The National
    5 Enquirer’s] operations.” Compl. ¶ 13. However, the Complaint does not allege that
    6 Mr. Howard in any sense authorized the statement or controlled the corporate
    7 decision whether to issue the statement or what it would say.1 For these reasons, set
    8 forth in further detail below, the Complaint should be dismissed against Mr.
    9 Howard.
   10 III.       ARGUMENT
   11            As pleaded, Mr. Howard is a resident of New York who allegedly caused
   12 injury to a California resident. Compl. ¶¶ 13, 17. Under both California and New
   13 York law, the allegations are insufficient under any theory to impose liability on Mr.
   14 Howard for the statements of his corporate employer.
   15            A.     The First Cause of Action for Defamation Fails
   16                   1.    The Complaint Improperly Ascribes the Allegedly
   17                         Defamatory Statements to “Defendants” Collectively
   18            Defamation “allegations are insufficient i[f] . . . they are ascribed to
   19
   20   1
          In fact, as Mr. Howard confirms in a declaration submitted in support of the AMI
   21   Defendants’ anti-SLAPP motion, in mid-February of 2019, more than a month prior
        to the issuance of the statement, AMI shifted Mr. Howard’s role from Chief Content
   22   Officer to Senior Vice President of Corporate Development where Mr. Howard had
        no editorial responsibilities. See Declaration of Dylan Howard dated June 30, 2020
   23   (“Howard Decl.”) ¶ 3. Mr. Howard left AMI’s employ as of March 31, 2020 at the
        expiration of his contract. Id. Mr. Howard further confirmed that he did not take a
   24   responsible part in the corporate statement:
               Although I was aware that AMI was issuing a statement, I was not the
   25          spokesman, nor did I make any individual comments about Mr.
               Sanchez’s status as the source of the story. I was neither responsible
   26          for authorizing the statement nor did I have any control over whether
               AMI issued the statement in response to Mr. de Becker’s comments.
   27   Id. ¶ 19.
   28
                                                      2
             DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
            MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                             STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 6 of 10 Page ID #:218




    1 defendants collectively rather than to individual defendants.” Arikat v. JP Morgan
    2 Chase & Co., 430 F. Supp. 2d 1013, 1020 (N.D. Cal. 2006) (dismissing libel claim
    3 against “Defendants” that failed to specify “who made the alleged libelous or
    4 slanderous statements”). This case is akin to Harris v. Dillman, where a California
    5 federal court dismissed a defamation claim pleaded against all four defendants, who
    6 allegedly accused plaintiff of criminal conduct. No. 2:08-CV-98-GEB-CMK, 2008
    7 WL 2383939, at *5 (E.D. Cal. June 6, 2008). The court noted that, as here, the
    8 plaintiff “failed to allege who made any statement or the substances of that
    9 individual’s statement.2
   10            The Complaint alleges that “Defendants” published the allegedly defamatory
   11 corporate statements. Compl. ¶¶ 6 (“On March 31, 2020, Defendants issued a false
   12 and defamatory press release . . . .”), 61 (“Defendants rushed to issue a defamatory
   13 responsive ‘statement’ to the press . . . .”), 72 (“Defendants released a press
   14 statement. . . .”) (emphasis added). “Defendants” refers collectively to fourteen
   15 entities and individuals, including AMI, The National Enquirer, Inc., David Pecker,
   16 Dylan Howard, and 10 unnamed Does. Compl. ¶¶ 9-14. This group pleading is
   17 insufficient to state a defamation claim against Mr. Howard individually and should
   18 be dismissed under Fed. R. Civ. P. 8 and the reasoning of Arikat and Harris.
   19                   2.    The Complaint Fails to Allege that Mr. Howard Took a
   20                         Responsible Part in the Publication of the Corporate
   21                         Statement
   22            Under California law, only “[o]ne who takes a responsible part in a
   23 publication of defamatory material may be held liable for the publication.”
   24
   25   2
        New York law is the same. For example, in TheECheck.com v. NEMC Financial
   26 pleading Group.,
      Services          2017 WL 2627912 (S.D.N.Y. 2017), the court dismissed a
                where a plaintiff sued five parties, generally alleging that “Defendants”
   27 collectively
      statements.
                   acted to “harass and defame” the plaintiff by publishing defamatory

   28
                                                  3
             DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
            MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                             STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 7 of 10 Page ID #:219




    1 Overstock.com, Inc. v. Gradient Analytics, Inc., 151 Cal. App. 4th 688, 712, 61 Cal.
    2 Rptr. 3d 29, 48 (2007).3 Here, the Complaint does not allege that Mr. Howard took
    3 any part, much less a “responsible part,” in the publication of the allegedly
    4 defamatory corporate press statement. In particular, there is no allegation that Mr.
    5 Howard authorized, controlled, or directed the content or issuance of the release.
    6 Accordingly, the Complaint fails to state a claim for defamation against Mr.
    7 Howard.
    8                   3.    Mr. Howard Cannot Be Held Liable for the Allegedly
    9                         Defamatory Statements of His Employer
   10            In introducing Mr. Howard, the Complaint makes the conclusory allegation
   11 that Mr. Howard was AMI’s Vice President and Chief Content Officer and wielded
   12 “managerial control” over the operations of The National Enquirer (“TNE”).
   13 Compl. ¶ 13. These allegations are insufficient to attribute the allegedly
   14 defamatory statements to Mr. Howard.
   15            First, Mr. Sanchez’s allegation that Mr. Howard “exercise[d] managerial
   16 control over all of TNE’s operations” is conclusory. Although the Federal Rules do
   17 not require detailed factual pleading, a plaintiff is obliged to provide more than
   18 “labels and conclusions.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
   19 Plaintiff’s attempt to impose the equivalent of alter ego liability against Mr. Howard
   20 for the speech of AMI based solely on the rote claim that he had “managerial
   21 control” of a tabloid newspaper should be rejected.
   22
   23   3
           New York law is to the same effect. See Kjar v. Jordan, 217 A.D.2d 981, 981,
   24   630 N.Y.S.2d 825 (N.Y. App. Div. 1995) (dismissing a defamation claim where
        defendant “neither made the alleged defamatory statements nor participated in their
   25   publication”); Kraus v. Brandstetter, 202 A.D.2d 396, 397, 610 N.Y.S.2d 527 (N.Y.
        App. Div. 1994) (finding the complaint should not be reinstated against three
   26   defendants who did not participate in the publication of the alleged defamatory
        statement); McGill v. Parker, 179 A.D.2d 98, 106, 582 N.Y.S.2d 91 (N.Y. App. Div.
   27   1992) (dismissing a defamation claim because the “mere receipt of an alleged
        libelous statement does not establish libel on the part of the person who receives the
   28   statement”).
                                                   4
             DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
            MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                             STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 8 of 10 Page ID #:220




    1         Second, even fully crediting the allegation that Mr. Howard had “managerial
    2 control” over the operations of TNE does not establish or even imply that he
    3 controlled the operations of its owner, AMI, let alone that he controlled AMI’s
    4 public statements. See Sakuma v. Zellerbach Paper Co., 25 Cal.App.2d 309, 321–
    5 322, 77 P.2d 313 (1938) (business manager of newspaper not liable where no
    6 evidence he took responsible part in publication of allegedly libelous article).
    7 Illustrative of the point is Treppel v. Biovail Corp., No. 03 CIV. 3002 (PKL), 2005
    8 WL 2086339, at *3–4 (S.D.N.Y. Aug. 30, 2005), in which the court rejected an
    9 attempt by a plaintiff to sue a corporation’s general counsel and other individuals
   10 based on the theory that they were responsible for the corporation’s defamatory
   11 statements. Recognizing the potential for a plaintiff to burden non-speakers with
   12 claims of defamation, the court refused to “simply infer that [the individuals] were
   13 involved in the creation or the publication of the statements at issue.” Based on that
   14 logic, the court stated, “all officers, employees and authorized agents of [the
   15 company] would be vulnerable to a defamation charge.” The court criticized
   16 plaintiff for “strategically substituting” allegations against “defendants” instead of
   17 the company; doing so elevates “form over substance” and avoids the required
   18 allegation that each defendant played a substantive role in the publication of the
   19 statement.
   20         The allegation that Mr. Howard’s role as Chief Content Officer of TNE
   21 suffices to subject him to a defamation claim might have been more plausible had
   22 Mr. Sanchez’s claim derived from journalism that Mr. Howard authored or edited in
   23 that role. See Jones v. Calder, 138 Cal. App. 3d 128, 134, 187 Cal. Rptr. 825, 829
   24 (Ct. App. 1982), aff’d, 465 U.S. 783, 104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984)
   25 (participating in publication of an allegedly defamatory article can subject an editor
   26 to liability). But the statement here was contained in a corporate press release, not
   27 an article published in TNE. Moreover, the statement was not even issued by TNE,
   28
                                                  5
         DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
        MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                         STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 9 of 10 Page ID #:221




    1 the sole entity over which Mr. Howard is alleged to have exercised managerial
    2 control. There is nothing pleaded that Mr. Howard was in a position to authorize or
    3 control press releases issued by AMI. Nor is it appropriate to infer that non-CEO
    4 level employees were in a position to control or authorize AMI press statements.
    5         B.     The Second Cause of Action for Intentional Infliction of Emotional
    6                Distress and Third Cause of Action for Conspiracy Fail For the
    7                Reasons Stated in the AMI Defendants’ Motion Papers
    8         As set forth in the AMI Defendants’ motion papers (pages 20-21), California
    9 does not recognize a civil claim for conspiracy. Nor does California recognize a
   10 cause of action for intentional infliction of emotional distress that is based solely on
   11 speech-related acts that cannot support a libel claim. These causes of action should
   12 be dismissed against Mr. Howard.
   13         C.     The Fourth Cause of Action for Aiding and Abetting Fails Because
   14                Mere Knowledge is Insufficient
   15         As set forth above, in order to hold Mr. Howard liable for the allegedly
   16 defamatory statements of his former employer, Mr. Sanchez must allege that he took
   17 a “responsible part” in their publication. Because Mr. Sanchez has failed to do so,
   18 the defamation claim should be dismissed against Mr. Howard. By this same logic,
   19 Mr. Howard cannot be held liable for aiding and abetting the alleged defamation
   20 and/or intentional infliction of emotional distress. This is true even if he was aware
   21 that a statement would be issued and he did not prevent it. Casella v. SouthWest
   22 Dealer Services, Inc,. 157 Cal. App. 4th 1127, 1140–1141 (2007) (mere knowledge
   23 that a crime is being committed and the failure to stop it is insufficient to establish
   24 aiding and abetting liability). Instead, he must be alleged to have had both actual
   25 knowledge of the wrong and to have provided “substantial assistance or
   26 encouragement” such that his actions were a substantial factor in causing harm to
   27 plaintiff. Nasrawi v. Buck Consultants LLC, 231 Cal. App. 4th 328 (2014);
   28
                                                   6
          DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
         MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                          STATE A CLAIM (FRCP 12(B)(6))
Case 2:20-cv-02924-DMG-PVC Document 15 Filed 07/01/20 Page 10 of 10 Page ID #:222




    1 American Master Lease LLC v. Idanta Partners, Ltd. 225 Cal. App. 4th 1451, 1476
    2 (2014) (requiring substantial assistance and causation).4
    3         As described above, Mr. Sanchez fails to allege that Mr. Howard provided
    4 “substantial assistance” to AMI with respect to the issuance of the press release.
    5 The Complaint does not allege that it was Mr. Howard who caused, directed or
    6 authorized the March 31, 2019 press release. Whatever harm Mr. Sanchez allegedly
    7 suffered was not caused by anything that Mr. Howard did with respect to the
    8 corporation’s issuance of that press release. The mere allegation that Mr. Howard
    9 was a manager when his employer issued the statement is not enough to state an
   10 aiding and abetting claim under California or New York law. Even if the Complaint
   11 suggests that Mr. Howard was aware of the issuance of the press release, such
   12 awareness would not be tantamount to substantially assisting its release.
   13 IV.     CONCLUSION
   14         For these reasons, and the reasons set forth in the AMI Defendants’ anti-
   15 SLAPP motion, the claims against Mr. Howard should be dismissed in their entirety
   16 and with prejudice.
   17 DATED: July 1, 2020                   Respectfully submitted,
   18
                                            FRANKFURT KURNIT KLEIN + SELZ PC
   19
                                            By: /s/ Jeremy S. Goldman
   20
                                                Jeremy S. Goldman
   21                                           Attorneys for Defendant
   22                                           DYLAN HOWARD

   23
   24
      4
        New York law similarly requires the pleading of facts showing that the alleged
   25 aider and abettor rendered substantial assistance, requiring that (1) a defendant
   26 so enables theassists,
      affirmatively          helps conceal, or by virtue of failing to act when required to do
                     wrong to proceed, and (2) the actions of the aider/abettor proximately
   27 caused  the harm on which the primary liability is predicated. See Stanfield Offshore
      Leveraged Assets, Ltd. v. Metro. Life Ins. Co., 64 A.D.3d 472, 476 (N.Y. App. Div.
   28 2009).
                                                  7
         DEFENDANT DYLAN HOWARD'S: (A) NOTICE OF JOINDER IN AMI DEFENDANTS’ ANTI-SLAPP
        MOTION (C.C.P. § 426.16); AND (B) NOTICE OF MOTION AND MOTION TO DISMISS FOR FAILURE TO
                                         STATE A CLAIM (FRCP 12(B)(6))
